         Case 3:17-cv-00146-TCB Document 57 Filed 12/02/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

DAR THOMPSON,                          )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Civil Action No. 3:17-cv-146-TCB
                                       )
JOHN FLEISCH and                       )
JOHN DOES 1-4,                         )
                                       )
      Defendants.                      )

          DEFENDANT JOHN FLEISCH’S MOTION TO DISMISS
              FOR LACK OF PERSONAL JURISDICTION

      Defendant John Fleisch (“Fleisch” or “Defendant”), an individual resident of

Panama City Beach, Florida, specially appears to contest this Court’s personal

jurisdiction.

      Filed concurrently herewith, and fully setting forth the arguments and

authorities in support of this claim, is Defendant’s Brief in Support of his Motion

to Dismiss Plaintiff’s Third Amended Complaint for lack of Personal Jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(2).

      Respectfully submitted this 2nd day of December, 2019.




                                           1
Case 3:17-cv-00146-TCB Document 57 Filed 12/02/19 Page 2 of 5




                      WELLBORN & WALLACE, LLC

                     /s/ Kelly O. Wallace ________________________
                      Georgia Bar No. 734166

                      Wellborn & Wallace, LLC
                      1280 Menlo Dr. NW, Suite E
                      Atlanta, GA 30318
                      Phone:                          (404) 352-3993
                      E-mail:                  kelly@wellbornlaw.com
                      Counsel for John Fleisch




                             2
        Case 3:17-cv-00146-TCB Document 57 Filed 12/02/19 Page 3 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

DAR THOMPSON,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )        Civil Action No. 3:17-cv-146-TCB
                                        )
JOHN FLEISCH and                        )
JOHN DOES 1-4,                          )
                                        )
      Defendants.                       )

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 5.1

      I hereby certify that the foregoing Motion was prepared in Times New

Roman 14-point font, double spaced, with a top margin of not less than 1.5 inches

and a left margin of not less than 1 inch.

      DATED this 2nd day of December, 2019.

                                  WELLBORN & WALLACE, LLC

                                 /s/ Kelly O. Wallace ________________________
                                  Georgia Bar No. 734166

                                  Wellborn & Wallace, LLC
                                  1280 Menlo Dr. NW, Suite E
                                  Atlanta, GA 30318
                                  Phone:                          (404) 352-3993
                                  E-mail:                  kelly@wellbornlaw.com
                                  Counsel for John Fleisch




                                             3
        Case 3:17-cv-00146-TCB Document 57 Filed 12/02/19 Page 4 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

DAR THOMPSON,                         )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )       Civil Action No. 3:17-cv-146-TCB
                                      )
JOHN FLEISCH and                      )
JOHN DOES 1-4,                        )
                                      )
      Defendants.                     )

                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the forgoing Motion through the

Courts CM/ECF filing system upon the following:

                                      Scott David Bennett
                                      Bennet Law, P.C.
                                      390 Racetrack Road
                                      McDonough, GA 30252
                                      scottbennettpc@bellsouth.net

                                      Theodore H. Davis, Jr.
                                      Kilpatrick Townsend &amp; Stockton, LLP
                                      Suite 2800
                                      1100 Peachtree Street, N.E.
                                      Atlanta, GA 30309-4528
                                      tdavis@kilpatrickstockton.com

      DATED this 2nd day of December, 2019.




                                          4
Case 3:17-cv-00146-TCB Document 57 Filed 12/02/19 Page 5 of 5




                      WELLBORN & WALLACE, LLC

                     /s/ Kelly O. Wallace ________________________
                      Georgia Bar No. 734166

                      Wellborn & Wallace, LLC
                      1280 Menlo Dr. NW, Suite E
                      Atlanta, GA 30318
                      Phone:                          (404) 352-3993
                      E-mail:                  kelly@wellbornlaw.com
                      Counsel for John Fleisch




                             5
